306 N.Y. 602 (1953)
Jean N. Penfield, Individually and on Behalf of All the Tenants of 211 East 35th Street, Borough of Manhattan, Similarly Situated, Appellant,
v.
Murray Hill Holding Corp., Respondent.
Court of Appeals of the State of New York.
Argued October 13, 1953.
Decided October 23, 1953
Jean Nelson Penfield, appellant in person.
Leo Praeger for respondent.
Concur: LEWIS, Ch. J., CONWAY, DESMOND, DYE, FULD and FROESSEL, J. Taking no part: VAN VOORHIS, J.
Judgment affirmed, with costs; no opinion.